Citation Nr: 0936886	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  04-34 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for schizophrenia. 

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an increased evaluation for chronic 
muscular strain superimposed on Grade I spondylolisthesis at 
L5-S1, evaluated as 20 percent disabling prior to August 4, 
2000 and as 40 percent disabling from August 4, 2000.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel

Appellant represented by:  Disabled American Veterans




INTRODUCTION

The Veteran had active service from August 1977 to March 
1980.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of December 2002 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Seattle, Washington and Portland, Oregon.  

The Board addresses the claims of entitlement to service 
connection for schizophrenia and hepatitis C in the REMAND 
section of this decision, below, and REMANDS these claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDING OF FACT

On March 27, 2009, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
Veteran requesting withdrawal of his appeal on the claim of 
entitlement to an increased evaluation for chronic muscular 
strain superimposed on Grade I spondylolisthesis at L5-S1, 
evaluated as 20 percent disabling prior to August 4, 2000 and 
as 40 percent disabling from August 4, 2000.


CONCLUSION OF LAW

The criteria for the Veteran's withdrawal of a substantive 
appeal on the claim of entitlement to an increased evaluation 
for chronic muscular strain superimposed on Grade I 
spondylolisthesis at L5-S1, evaluated as 20 percent disabling 
prior to August 4, 2000 and as 40 percent disabling from 
August 4, 2000, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

In this case, on March 27, 2009, prior to the promulgation of 
a decision in the appeal, the Board received written 
notification from the Veteran requesting withdrawal of his 
appeal on the claim of entitlement to an increased evaluation 
for chronic muscular strain superimposed on Grade I 
spondylolisthesis at L5-S1, evaluated as 20 percent disabling 
prior to August 4, 2000 and as 40 percent disabling from 
August 4, 2000.  Given this withdrawal, there remain no 
allegations of errors of fact or law for appellate 
consideration and the Board does not have jurisdiction to 
review the appeal on the withdrawn claim.  This claim must 
therefore be dismissed.


ORDER

The claim of entitlement to an increased evaluation for 
chronic muscular strain superimposed on Grade I 
spondylolisthesis at L5-S1, evaluated as 20 percent disabling 
prior to August 4, 2000 and as 40 percent disabling from 
August 4, 2000, is dismissed.


REMAND

The Veteran claims entitlement to service connection for 
schizophrenia and hepatitis C.  Additional action is 
necessary before the Board decides these claims.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
September 2004, the Veteran requested a Board hearing in 
Washington D.C.  In November 2004, he indicated that he 
preferred a Board hearing at the RO and noted an address 
where he wanted it to be conducted.  The RO sent the Veteran 
a letter in June 2006 indicating that it could not arrange a 
hearing at the requested address and asked the Veteran to 
clarify the type of hearing he wanted.  The RO indicated that 
if it did not hear from the Veteran, it would assume he 
wanted a hearing before the Board in Washington, D.C.  The 
Veteran responded that he wanted a hearing before a Decision 
Review Officer at the RO.  The RO did not follow up by 
scheduling such a hearing and, in a VA Form 21-4138 
(Statement In Support Of Claim) dated March 2009, the Veteran 
withdrew his request therefor.  He then indicated that he 
wanted a Board hearing.  

By letter dated May 2009, the RO acknowledged the Veteran's 
hearing request and informed him that his hearing was 
scheduled for June 23, 2009.  The RO sent this letter to the 
address that was then of record.  On June 3, 2009, the RO 
sent the Veteran's representative a memorandum noting that a 
Travel Board hearing was scheduled for June 23, 2009 and 
indicating that if the Veteran wished to retain the scheduled  
hearing, the representative should waive the 30-day due 
process period and complete a VA Form 646 (Statement of 
Accredited Representative in Appealed Case).  Thereafter, the 
representative submitted the VA From 646, but did not mention 
the hearing.  

In a VA Form 21-4138 dated June 11, 2009, the same day and 
approximately two weeks before the scheduled hearing, the 
Veteran wrote, "[p]lease schedule a Travel Board hearing as 
soon as possible."  His comment in this regard appears to 
indicate that he never received the May 2009 letter notifying 
him of the date of his scheduled hearing.  On June 15, 2009, 
the Veteran's representative made the same request.  His 
request in this regard appears to indicate that he did not 
read the June 2009 memorandum and had no knowledge of the 
scheduled hearing.  On June 23, 2009, the Veteran failed to 
appear at the scheduled hearing.  

The Board does not consider the Veteran's hearing request 
withdrawn because even if he and his representative had 
knowledge of the scheduled hearing, their June 2009 
statements may be construed as timely requests for 
postponement and rescheduling thereof.   

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

Afford the Veteran a hearing at the RO 
before the traveling section of the Board 
as soon as possible.  

Thereafter, and subject to current appellate procedure, 
return this case to the Board for further consideration.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the remanded claims.  The Veteran 
need not act unless he receives further notice to do so.  He 
does, however, have the right to submit additional evidence 
and argument on the remanded claims.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


